#25525, #25610-aff in pt, rev in pt & rem-DG

2010 S.D. 103
                           IN THE SUPREME COURT
                                   OF THE
                          STATE OF SOUTH DAKOTA
                                    ** * *

                                      (#25525)

JAY E. LINK,                                      Plaintiff and Appellant,

v.

L.S.I., INC., a South Dakota
Corporation, JOHN E. LINK,
TROY J. LINK, JOHN A. HERMEIER,
LAWRENCE J. JARVELA, TERRY L.
SMITH, DOUGLAS WALZ and
JOHN DOE DEFENDANTS 1-5,                          Defendants and Appellees.

                                       * ** *

                                      (#25610)

JAY E. LINK,                                      Plaintiff and Appellee,

v.

L.S.I., INC., a South Dakota
Corporation, JOHN E. LINK,
TROY J. LINK, JOHN A. HERMEIER,
LAWRENCE J. JARVELA, TERRY L.
SMITH, DOUGLAS WALZ and
JOHN DOE DEFENDANTS 1-5,                          Defendants and Appellants.
                              * * * *

                   APPEAL FROM THE CIRCUIT COURT OF
                      THE THIRD JUDICIAL CIRCUIT
                    JERAULD COUNTY, SOUTH DAKOTA

                               * * * *
                       HONORABLE JON R. ERICKSON
                                Judge

                                     * * * *
                                                 ARGUED NOVEMBER 16, 2010

                                                 OPINION FILED 12/29/10
JON C. SOGN
LEE A. MAGNUSON
DANA VAN BEEK PALMER of
Lynn, Jackson, Shultz and Lebrun, PC
Sioux Falls, South Dakota              Attorneys for plaintiff and
                                       appellant Jay E. Link (#25525)
                                       For Appellee (#25610).

BRIAN KEENAN
MICHAEL J. APRAHAMIAN of
Foley & Lardner, LLP
Milwaukee, Wisconsin                   Attorneys for plaintiff and
                                       appellant Jay E. Link (#25525)
                                       For Appellee (#25610).

TIM R. SHATTUCK of
Woods, Fuller, Shultz & Smith, PC
Sioux Falls, South Dakota              Attorneys for defendants and
                                       appellants, L.S.I., Inc., et al.
                                       (#25610)
                                       For Appellee (#25525).

BRIAN P. NORTON
MICHAEL D. FREEBORN
MICHAEL P. KORNAK
ANDREW C. NORDAHL of
Freeborn & Peters, LLP
Chicago, Illinois                      Attorneys for defendants and
                                       appellants, L.S.I., Inc., et al.
                                       (#25610)
                                       For Appellee (#25525).
#25525, #25610

GILBERTSON, Chief Justice

[¶1.]        Jay Link petitioned for judicial dissolution of L.S.I., Inc. (LSI). The

circuit court denied the petition and granted LSI’s petition to buy out Jay’s shares

at a “fair value.” Jay appeals the valuation of his shares, the condition of the

payments, and the dismissal of his remaining claims. We affirm in part, reverse in

part, and remand. LSI filed a later appeal, challenging the interest awarded on the

buy-out. We conclude the circuit court did not issue a final order reviewable on

appeal.

                                       FACTS

[¶2.]        Jack Link and his sons, Jay and Troy, owned various companies that

produced and distributed meat and cheese snacks. Link Snacks, a Wisconsin

corporation, was founded and owned by Jack. It is the sole customer of LSI, a South

Dakota corporation located in Alpena that produces snack products pursuant to

Link Snacks’ specifications. L.S.I., Inc.-New Glarus is another Wisconsin

corporation that makes products for Link Snacks. Jay was employed at LSI, Link

Snacks, and LSI-New Glarus. After years of conflict with Jack and Troy, Jay

agreed to terminate his employment with the companies. The parties were unable

to negotiate a buy-out of Jay’s shares. In September 2005, Link Snacks, Jack, and

Troy filed an action in Wisconsin to, in part, enforce buy-out agreements for the

Wisconsin companies. The complaint was amended, alleging Jay breached fiduciary

duties. Jay filed a counterclaim alleging Jack, Troy, and other officers and directors

of the Link companies breached fiduciary duties. On November 17, 2005, Jay filed

an action in South Dakota seeking to dissolve LSI and recover damages from LSI


                                          -1-
#25525, #25610

directors for breach of fiduciary duties. In March 2006, the South Dakota action

was stayed pending disposition of the Wisconsin action. On November 17, 2006,

LSI filed an election to purchase Jay’s shares under SDCL 47-1A-1434 in an effort

to prevent dissolution.

[¶3.]        As part of the Wisconsin action, the parties entered into a stipulated

order regarding appraisal of various Link companies. The agreed appraisal process

for Jay’s shares involved three appraisers, one selected by Jay, one by the Link

companies, and a neutral appraiser. The appraisers were ordered to determine the

“fair market value” of Jay’s shares in LSI, that is, “the price which a willing buyer

would pay a willing seller for such shares.” They were also ordered to determine

the “fair value” or the undiscounted, proportionate value of Jay’s shares in LSI, as a

going concern, as of December 31, 2005. As part of the process, each appraiser

wrote a preliminary report that was exchanged with the other appraisers. They

discussed each other’s conclusions. The neutral appraiser originally valued Jay’s

shares in LSI at $21,000,000. However, after discussing the amount with the

others, LSI’s appraiser convinced him that the value should be lower to account for

the fact that LSI only had one customer, which is an extremely high customer

concentration. This fact lowered the undiscounted “fair value” amount of Jay’s LSI

shares to $16,550,000 in the final report, which was determined by a majority vote

of the appraisers. The “fair market value” of Jay’s shares in LSI was $11,200,000.

[¶4.]        After years of discovery and waiting for reports, the Wisconsin court

conducted a three-phase jury trial in May 2008. The jury in the Wisconsin action

found that Troy and Jay each owned 50% of LSI, making both equal shareholders.


                                          -2-
#25525, #25610

The jury also found that Jay had breached fiduciary duties to LSI both while

employed and after he had left. The jury found that the four directors sued in the

action, two of whom were also LSI directors, had not breached any duties to Jay,

but that Jack and Troy had. Finally, the jury found that Jay was not oppressed and

the court denied Jay’s petition for dissolution of the Wisconsin corporations.

Specific performance of the Wisconsin companies’ buy-out agreements was ordered.

Notably, there was no buy-out agreement for LSI. The Wisconsin court entered a

final judgment on October 2, 2008.

[¶5.]        LSI noticed a hearing to lift the stay in the South Dakota action on

October 16, 2008, and to proceed with its election to purchase Jay’s shares in LSI.

Jay agreed to the stay being lifted but argued the motion to proceed with the

election was untimely. The circuit court rejected Jay’s argument and set a hearing

for May 2009 to determine the “fair value” of Jay’s shares under SDCL 47-1A-

1434.3.

[¶6.]        At the hearing, the parties presented extensive expert testimony from

the party appraisers and neutral appraiser in the Wisconsin action, in addition to

detailed valuation reports. On May 15, 2009, the circuit court issued a

Memorandum Decision, in which it found that LSI was a stand-alone corporation,

separate from the Wisconsin Link corporations; that the appropriate date for

determining the “fair value” of Jay’s shares was December 31, 2005; that Jay was

entitled to “fair value” of his shares, meaning his proportionate interest in LSI as a

going concern without minority or lack-of-marketability discounts; and, that the

undiscounted, proportionate “fair value” of Jay’s shares in LSI was $16,550,000,


                                          -3-
#25525, #25610

thus rejecting Jay’s appraiser’s opinion. An order was entered adopting the

Memorandum Decision on June 5, 2009, and the circuit court ordered further

proceedings to determine the terms and conditions for the purchase of Jay’s shares.

LSI filed a motion with supporting affidavits to pay the fair value in monthly

installments over five years with 4% interest commencing on May 15, 2009, the date

of the court’s valuation. Jay moved for an order to receive a lump-sum payment of

the fair value within 10 days with an interest rate of either 12 or 15%, compounded

annually and commencing on November 16, 2005.

[¶7.]        On October 7, 2009, the circuit court issued a Memorandum Decision,

finding that requiring LSI to pay Jay in one lump-sum payment would be a

hardship and that monthly payments for five years were necessary in the interests

of equity. It also awarded Jay simple interest on $16,550,000 at 4.5% beginning

November 16, 2005. This rate amounted to nearly three million dollars in interest.

The court also found Jay had failed to demonstrate “probable grounds” to dissolve

LSI and therefore denied Jay’s request for attorney’s fees. An order adopting the

Memorandum Decision was issued December 2, 2009, in which Jay was ordered to

sell all his shares in LSI pursuant to those terms. No security was given to Jay for

the fair value amount. The court dismissed the action with prejudice, including the

breach of fiduciary duty claims against two LSI directors residing in South Dakota.

[¶8.]        On January 6, 2010, LSI moved the circuit court under SDCL 15-6-

60(b) to vacate its award of accrued interest granted pursuant to the December 2,

2009 order. On January 11, 2010, Jay filed a notice of appeal, including the




                                         -4-
#25525, #25610

December 2, 2009 order that included the award of interest. Appeal #25525. The

circuit court heard LSI’s motion to vacate the award of accrued interest on March 4,

2010, and entered an order denying the motion without prejudice on March 23,

2010. LSI filed a notice of appeal on April 16, 2010, challenging the denial of the

order to vacate the award of accrued interest. Appeal #25610. By order of this

Court, appeals #25525 and #25610 were consolidated.

[¶9.]        Jay raises the following issues on appeal:

              1.    Whether the circuit court erred in determining the “fair
                    value” of Jay’s shares.

              2.    Whether the circuit court erred in ordering the fair value
                    of Jay’s shares to be paid in monthly installments over
                    five years.

              3.    Whether the circuit court erred in not granting Jay any
                    security for the fair value LSI owed him.

              4.    Whether the circuit court erred in dismissing Jay’s claims
                    against LSI Directors with prejudice.

[¶10.]       LSI raises the following issue on appeal:

              5.    Whether the circuit court erred in denying LSI’s motion
                    to vacate Jay’s award of accrued interest.

                             STANDARD OF REVIEW

[¶11.]       The parties dispute the standard of review for valuation of shareholder

stock bought pursuant to an election under SDCL 47-1A-1434. Jay argues that

review should be de novo because it is a mixed question of law and fact. He

compares the issue to a review of a circuit court’s determination of the fair value of

a dissenting shareholder’s stock and cites Richardson v. Palmer Broadcasting Co.,

353 N.W.2d 374, 378 (Iowa 1984). LSI argues that the circuit court found as a


                                          -5-
#25525, #25610

matter of fact that $16,550,000 was the fair value of Jay’s shares, and therefore the

standard of review is clearly erroneous. LSI cites the following cases to support its

position: In re Midnight Star Enter., L.P., 2006 S.D. 98, ¶ 7, 724 N.W.2d 334, 336;

Fausch v. Fausch, 2005 S.D. 63, ¶ 11, 697 N.W.2d 748, 753; Priebe v. Priebe, 1996

S.D. 136, ¶¶ 8, 18, 556 N.W.2d 78, 80.

[¶12.]       We stated in Midnight Star that “[o]ur review of a circuit court’s

valuation of property is clearly erroneous. Whether the circuit court used the

correct method of determining fair market value is a question of law reviewed de

novo.” 2006 S.D. 98, ¶ 7, 724 N.W.2d at 336 (internal citations omitted) (emphasis

added). See also First Western Bank Wall v. Olsen, 2001 S.D. 16, ¶ 12, 621 N.W.2d

611, 616 (applying a de novo standard of review because the circuit court

determined the “fair value” of dissenting shareholders’ stock, which is a question of

statutory interpretation). In this case, the statute requires the circuit court to

determine “fair value” as opposed to fair market value. However, Midnight Star’s

standard applies because we are reviewing to ensure an appropriate valuation

method was used.

[¶13.]       In ordering the terms of the payment for Jay’s shares, the circuit court

was exercising its discretion under the statutes. This Court must determine if the

circuit court abused its discretion. DFA Dairy Fin. Serv., L.P. v. Lawson Special

Trust, 2010 S.D. 34, ¶ 18, 781 N.W.2d 664, 670 (“If facts plainly exist to warrant

equitable relief and no facts exist to disentitle a party to such relief, then a court is

not free simply to ignore the remedy in the name of discretion.”) (citing Adrian v.

McKinnie, 2002 S.D. 10, ¶ 9, 639 N.W.2d 529, 533).


                                           -6-
#25525, #25610

[¶14.]        The dismissal of claims is a question of law. We review questions of

law de novo. McGregor v. Crumley, 2009 S.D. 95, ¶ 15, 775 N.W.2d 91, 95.

                            ANALYSIS AND DECISION

[¶15.]        1.    Whether the circuit court erred in determining the
                    “fair value” of Jay’s shares.

[¶16.]        SDCL 47-1A-1434.4 provides that “the court . . . shall . . . determine

the fair value of the petitioner’s shares as of the day before the date on which the

petition . . . was filed.” This Court has not had an opportunity to review a circuit

court’s “fair value” determination under this statute. No definition of the term is

provided. The Legislature could have put a definition in the “General Provisions”

section of South Dakota’s Business Corporation Act, SDCL 47-1A-140, but did not.

Instead, a definition of “fair value” was provided as it related to statutes governing

appraisal rights. SDCL 47-1A-1301(4). 1 This Court, however, reviewed a “fair

value” determination under repealed SDCL 47-6-40(3) in Olsen, 2001 S.D. 16, 621




1.       SDCL 47-1A-1301(4) provides:

              “Fair value,” the value of the corporation’s shares determined:
                 (a) Immediately before the effectuation of the corporate
                 action to which the shareholder objects;
                 (b) Using customary and current valuation concepts and
                 techniques generally employed for similar businesses in the
                 context of the transaction requiring appraisal; and
                 (c) Without discounting for lack of marketability or minority
                 status except, if appropriate, for amendments to the articles
                 pursuant to subdivision 47-1A-1302(5).


                                          -7-
#25525, #25610

N.W.2d 611. SDCL 47-6-40(3) 2 related to the valuation of a dissenting

shareholder’s stock.

[¶17.]         Although the determination of fair value in Olsen is informative, it is

not controlling because the purposes and policies in that case differ from elections to

buy out a shareholder in a dissolution case. The purpose of dissenters’ rights

statutes is to protect minority shareholders. Olsen, 2001 S.D. 16, ¶ 16, 621 N.W.2d

at 617. In this case, Jay owned 50% of the stock, making him an equal owner as

opposed to a minority shareholder. Also in contrast to dissenting shareholders,

petitioners for dissolution who are being bought out are more akin to “willing

sellers” who want out of the corporation, which could be for a variety of reasons.

Petitioners for dissolution are trying to get out of the corporation either through

dissolution or by being bought out.

[¶18.]         However, some of the same principles from dissenting-shareholders

cases still apply. For instance, the corporation (or in some cases, existing

shareholders) will increase its control or ownership in the corporation when it buys

out a shareholder. The shares are not being bought by a third party. This makes

application of a “fair market value” determination inappropriate because the

economic reality is that the shares are not being bought on the market. In Olsen,

we rejected the Bank’s assertion that “fair value” was analogous with “fair market



2.       Repealed in 2005, SDCL 47-6-40(3) provided that “fair value” was defined as
         “[the shares] value immediately before the effectuation of the corporate action
         to which the dissenter objects, excluding any appreciation or depreciation in
         anticipation of such corporate action unless such exclusion would be
         inequitable.” SDCL 47-1A-1301(4) replaced SDCL 47-6-40(3).


                                           -8-
#25525, #25610

value.” Id. ¶ 17, 621 N.W.2d at 617. Our definition of “fair value” in Olsen was the

“value of those shares as a proportionate interest in the business as an entity, in

other words as ‘a going concern.’ . . . An appraisal proceeding must focus [on] . . . the

stock only as it represents a proportionate part of the enterprise as a whole.” Id.

[¶19.]          Although the definitions of “fair value” provided by SDCL 47-1A-

1301(4) and Olsen are not controlling, it is appropriate in this case to draw from

them for guidance, as the circuit court did. This approach is supported by the

comments to the Model Business Corporation Act (MBCA). The MBCA comments,

on which SDCL ch. 47-1A is based, note that § 14.34 “does not specify the

components of ‘fair value,’ and the court may find it useful to consider valuation

methods that would be relevant to a judicial appraisal of shares under section

13.30.” 3 SDCL §§ 47-1A-1330 to -1330.4 are synonymous with MBCA § 13.30. The

comment goes on to caution that “the two proceedings are not wholly analogous,

however, and the court should consider all relevant facts and circumstances of the

particular case in determining fair value.” 4 This statute was written to give

substantial discretion to a circuit court in considering the equities of each case.



3.       The comments were not enacted as part of the South Dakota statute.
         Nevertheless, we have relied upon comments to uniform laws in previous
         cases as persuasive authority in construing the statute. Estate of Klauzer,
         2000 S.D. 7, ¶ 33 n.5, 604 N.W.2d 474, 481 n.5. We do so mindful that SDCL
         2-14-13 states that a uniform law is to be interpreted and construed “as to
         effectuate its general purpose to make uniform the law of those states which
         enact it.” Miller v. Hernandez, 520 N.W.2d 266, 269 (S.D. 1994).

4.       The comment goes on to give several factors that courts may want to consider
         in determining value, such as liquidating value, wrongful conduct or the
         absence thereof, or any shareholders’ agreements. The circuit court discussed
         the egregious conduct of the parties and noted that “there is little in the
                                                             (continued . . .)
                                            -9-
#25525, #25610

[¶20.]         Jay argues a non-marketability discount inappropriately tainted the

valuation process. 5 The parties stipulated in the Wisconsin action that each party

would hire their own appraiser and that there would also be a neutral appraiser.

They agreed upon a two-step process. First, all the parties would prepare a

preliminary written report setting forth their opinions as to the value of LSI and

Jay’s 50% interest in LSI, including a breakdown of any discounts. Next, the

appraisers would exchange those reports, meet to discuss, and issue a final report,

to be determined by a majority vote if necessary. This process was followed. The

neutral appraiser and LSI’s appraiser agreed in the final report that the

undiscounted fair value of Jay’s shares in LSI was $16,550,000. The neutral

appraiser testified that when he issued his initial report, in which he initially

valued Jay’s shares at $21,000,000, he did not take into account LSI’s “extremely

concentrated customer base relative to the peer group of companies that we utilized

from a market perspective.” LSI’s only customer is Link Snacks. After discussion,

the neutral appraiser testified he was persuaded that he had not considered all the

different risks associated with only having one customer and that this was a

“proper” criticism of his initial opinion. Jay argues that this “give and take” process


________________________
(. . . continued)
         evidence to determine from where it started. Therefore . . . this [C]ourt does
         not believe it is pertinent in determining the fair value to be assessed LSI
         now that division has been determined.”

5.       Jay does not argue on appeal that the circuit court erred in declining to apply
         a minority discount to the value of his shares. Although some of the
         language used by the circuit court in its order mixes the minority and non-
         marketability discount language, it is clear that the circuit court did not
         intend that either discount apply.

                                           -10-
#25525, #25610

included a decrease in valuation because “a hypothetical willing buyer would pay

less for LSI because of the significant risk associated with such a high customer

concentration.”

[¶21.]       After hearing expert testimony regarding the valuation and the

process by which the amount was determined, the circuit court accepted the

valuation of Jay’s shares in LSI at $16,550,000, as reached by a majority of the

appraisers. LSI’s appraiser and the neutral appraiser testified that this amount

was the value of Jay’s shares without regard to discounts. In its Memorandum

Decision, the circuit court stated that he specifically rejected Jay’s appraiser’s

opinions as to valuation. The court noted:

              In order to reach these figures, [Jay’s appraiser] projected that
              the cost [of] beef would decrease as time went on. In fact, they
              did not. Additionally, [Jay’s appraiser] initially took the view
              that LSI should be considered as part of the larger entity, the
              entire Jack Link’s business entities. However, LSI is a stand-
              alone corporation.

The circuit court therefore provided other reasons why it rejected Jay’s appraiser’s

higher valuation besides a discount. Additionally, the circuit court accepted the

higher dollar amount of the majority appraisers’ valuation, not the lower

$11,200,000 amount which they said included discounts. Furthermore, the decrease

from the neutral appraiser’s initial report was not a discount. The decrease was

due to further discussion and consideration of LSI’s high customer concentration,

which is one of many factors the appraisers considered in reaching the final opinion

on the fair value of Jay’s shares. In looking at the entire appraisal process, to which

Jay agreed, and the many factors of the business that had to be considered, this

decrease was not a discount.

                                          -11-
#25525, #25610

[¶22.]       The circuit court determined that it would be “unjust and inequitable”

to apply a discount for either non-marketability or lack-of-control of shares. A non-

marketability discount is applied when shares lack a ready and available market

based on the theory that the shares have less value than stock that is easily

liquidated. Olsen, 2001 S.D. 16, ¶ 25, 621 N.W.2d at 619. It is not relevant that the

petitioning shareholder would have had a difficult time liquidating their shares as

that was never their intent. Under SDCL 47-1A-1430, a petitioning shareholder

was trying to have the corporation dissolved. A buy-out election is a way for

remaining shareholders or the corporation to stop that dissolution. Because LSI

elected to purchase Jay’s shares, a discount for non-marketability is inapplicable as

LSI elected to be a ready market for the shares. “A lack of marketability discount is

inapposite when a corporation elects to buy out a shareholder who has filed for

dissolution of a corporation.” Charland v. Country View Golf Club, Inc., 588 A.2d

609, 613 (R.I. 1991). Therefore, we find the reasoning in Olsen persuasive, even

though that case involved dissenting shareholders and is not controlling, and we

determine that the circuit court applied an appropriate method of valuation in this

case.

[¶23.]       2.    Whether the circuit court erred in ordering the fair
                   value of Jay’s shares to be paid in monthly
                   installments over five years.

[¶24.]       Jay argues SDCL 47-1A-1434.6 presumes a lump-sum payment. It

provides in part, “The purchase ordered pursuant to § 47-1A-1434.4 shall be made

within ten days after the date the order becomes final.” However, SDCL 47-1A-

1434.4 provides in part, “Upon determining the fair value of the shares, the court


                                         -12-
#25525, #25610

shall enter an order directing the purchase upon such terms and conditions as the

court deems appropriate, which may include payment of the purchase price in

installments, if necessary in the interests of equity[.]” (emphasis added). Jay argues

LSI has not overcome the “presumption.”

[¶25.]         The circuit court rejected Jay’s argument that SDCL 47-1A-1434.6

created a presumption. We agree. The language of SDCL 47-1A-1434.4 permits a

court, in its discretion, to allow payments in installments if necessary in the

interests of equity. These statutes must be read together. See Peterson, ex rel.

Peterson v. Burns, 2001 S.D. 126, ¶ 32, 635 N.W.2d 556, 568. In doing so, a plain

reading of the statutes does not support a presumption of a lump-sum payment.

Furthermore, following basic principles of statutory construction, the circuit court

fulfilled the plain-language requirements of the statute. The circuit court reviewed

financial evidence, including affidavits, submitted by LSI that supported its

argument that it did not have the sum of the purchase price of Jay’s stock readily

available and could not get a loan for the amount. 6

[¶26.]         Jay also argued that LSI was judicially estopped from raising financial

hardship as a reason for needing to pay in installments. The circuit court held that

judicial estoppel was not applicable:




6.       Jay argues that one of the affidavits, in which the Chief Financial Officer for
         Link states that “unnamed banks would not lend the company $16,550,000,”
         was hearsay. However, the circuit court specifically stated that it would not
         consider that affidavit in determining whether payment in installments was
         necessary. Additionally, Jay waived this argument because he had the
         opportunity to request an evidentiary hearing regarding this document and
         did not do so.

                                           -13-
#25525, #25610

             While it is true that LSI earlier took the position that its
             current financial situation was not relevant to [the circuit
             court’s] determination, that concerned . . . the value of the
             company at the time of the breakdown between the
             stockholders. In this instance, the value of the company goes to
             a different issue – the ability of the company to make a one-
             time payment versus payment in installments.

We agree with the circuit court that judicial estoppel is not applicable. The circuit

court correctly determined that LSI’s financial status at the time of the order was

relevant to the terms of the payments but not to the valuation of Jay’s shares.

[¶27.]       The MBCA’s corresponding comments state that “in determining

whether installment payments are ‘necessary in the interests of equity,’ the court

should weigh any possible hardship to the purchaser against the petitioner’s

interest in receiving full and prompt payment of the value of his or her shares.” The

circuit court did not abuse its discretion in ordering the payment to Jay in

installments. There is no statutory presumption of a lump-sum payment. The

circuit court considered proper evidence in determining that installment payments

were “necessary in the interests of equity.” LSI was not judicially estopped from

demonstrating financial hardship to the circuit court.

[¶28.]       3.     Whether the circuit court erred in not granting Jay any
                    security for the fair value LSI owed him.

[¶29.]       SDCL 47-1A-1434.4 provides in part:

             Upon determining the fair value of the shares, the court shall
             enter an order directing the purchase upon such terms and
             conditions as the court deems appropriate, which may include
             payment of the purchase price in installments, if necessary in
             the interest of equity, provision for security to assure payment of
             the purchase price and any additional costs, fees, and expenses
             as may have been awarded.



                                         -14-
#25525, #25610

(emphasis added). Like payment in installments, the circuit court enjoys discretion

in ordering the provision of security.

[¶30.]       The December 2, 2009, order stated that “the order does not create or

grant a security interest in any of LSI’s assets to or for the benefit of Jay Link, who

upon sale of shares will become an unsecured creditor of LSI.” While the parties

submitted briefs to the circuit court regarding proposed terms of the payment, the

court did not make reference to the issue of security in its Memorandum Decision,

from which LSI prepared the order.

[¶31.]       The comments to MBCA section 14.34, from which SDCL 47-1A-1434.4

was adopted, state that “before ordering payment in installments, the court should

be satisfied with the purchaser’s ability to meet the scheduled payments and to

provide such security as the court deems necessary.” Unlike its discussion on the

order to make installment payments, the circuit court did not provide any analysis

or reasoning as to why it did not grant security. We are therefore unable to review

the court’s reasoning for its decision. Jay has brought forth sufficient evidence to

raise the issue of security. Moreover, at oral argument Jay’s counsel indicated that

Jay is ready to transfer his LSI shares. Circumstances have therefore changed

since this matter was last available for the circuit court’s consideration. We remand

on this issue and direct the circuit court to enter findings on the issue of security for

the debt owed to Jay.

[¶32.]       4.     Whether the circuit court erred in dismissing Jay’s
                    claims against LSI directors with prejudice.

[¶33.]       As part of the Wisconsin action, Jay alleged breach of fiduciary duty

claims against Jack, Troy, two other LSI directors, John Hermeier and Larry

                                          -15-
#25525, #25610

Jarvela, and two directors in other Link companies. Using separate jury forms for

each director, the Wisconsin jury found that Hermeier and Jarvela had not

breached any fiduciary duties owed to Jay. In the South Dakota action, Jay alleged

that Jack, Troy, and two LSI directors residing in South Dakota, Terry Smith and

Doug Walz, had breached fiduciary duties owed to Jay as a shareholder.7 Smith

and Walz were not parties in the Wisconsin action. However, Jay’s allegations

against the LSI directors in each action were virtually identical.8 The breach of

fiduciary duty claims were not litigated before the circuit court. As part of the

December 2, 2009 order dismissing the petition for dissolution, the circuit court

stated that “this action is dismissed with prejudice and without costs. . . . This

Court does, however, retain jurisdiction to enforce the terms of this order[.]” The

circuit court did not provide any reasoning or analysis regarding the dismissal.

[¶34.]         LSI argues Jay’s dismissed claims are barred by collateral estoppel

and res judicata. 9 We address the applicability of each doctrine in turn. This Court



7.       Jay also included Larry Jarvela and John Hermeier in the South Dakota
         complaint but does not argue on appeal that it was improper to dismiss his
         claims against them.

8.       In Jay’s Wisconsin counterclaim and South Dakota claim, he alleged that
         “[LSI directors] went along with the scheme [to force Jay out of LSI and
         accept less than fair value of his Link ownership interests], in violation of
         their fiduciary duties, out of fear of termination and/or loss of compensation.”

9.       LSI argues that SDCL 47-1A-1434.5 “contemplates a clean break and a
         separation between the company and the petitioning shareholder, by barring
         claims that the petitioner may have had as a shareholder.” SDCL 47-1A-
         1434.5 provides that “upon entry of an order under . . . 47-1A-1434.4, the
         court shall dismiss the petition to dissolve the corporation under § 47-1A-
         1430, and the petitioning shareholder no longer has any rights or status as a
         shareholder of the corporation, except the right to receive the amounts
                                                               (continued . . .)
                                            -16-
#25525, #25610

recently discussed the doctrine of res judicata in American Family Insurance Group

v. Robnik, 2010 S.D. 69, ¶¶ 14 -22, 787 N.W.2d 768, 774-76. We explained that “res

judicata consists of two preclusion concepts: issue preclusion and claim preclusion.”

Id. ¶ 15, 787 N.W.2d at 774 (citing Christians v. Christians, 2001 S.D. 142, ¶ 46,

637 N.W.2d 377, 387 (Konenkamp, J., concurring specially)). We cited to the United

States Supreme Court’s explanation of the doctrine:

             The preclusive effects of former adjudication are discussed in
             varying and, at times, seemingly conflicting terminology,
             attributable to the evolution of preclusion concepts over the
             years. These effects are referred to collectively by most
             commentators as the doctrine of “res judicata.” See Restatement
             (Second) of Judgments, Introductory Note before ch. 3 (1982);
             18 C. Wright, A. Miller, & E. Cooper, Federal Practice and
             Procedure § 4402 (1981). Res judicata is often analyzed further
             to consist of two preclusion concepts: “issue preclusion” and
             “claim preclusion.” Issue preclusion refers to the effect of a
             judgment in foreclosing relitigation of a matter that has been
             litigated and decided. See Restatement, supra, § 27. This effect
             also is referred to as direct or collateral estoppel. Claim
             preclusion refers to the effect of a judgment in foreclosing
             litigation of a matter that never has been litigated, because of a
             determination that it should have been advanced in an earlier
             suit[.]

Id. (citing Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 n.1, 104

S.Ct. 892, 894 n.1, 79 L.Ed.2d 56 (1984)); see also Christians, 2001 S.D. 142, ¶ 46,

637 N.W.2d at 387.

[¶35.]       LSI first invokes collateral estoppel, or the issue preclusion effect of res

judicata. Collateral estoppel “prevents relitigation of issues that were actually



________________________
(. . . continued)
         awarded by the order of the court[.]” We do not address this argument as
         Jay’s claims are precluded by res judicata.

                                          -17-
#25525, #25610

litigated in a prior proceeding.” Dakota, Minn. & E. R.R. Corp. v. Acuity, 2006 S.D.

72, ¶ 13, 720 N.W.2d 655, 659. LSI argues that collateral estoppel prohibits Jay

from litigating the breach of fiduciary duties claims in South Dakota. The breach

claims allege that Smith and Walz, as LSI directors, went along with Jack and

Troy’s “scheme” to force Jay out of LSI and accept less than fair value for his

various Link ownership interests “in violation of their fiduciary duties.” LSI notes

that Jay has not alleged that Smith or Walz did anything different than the other

LSI directors in the Wisconsin action, who were not found to have breached their

fiduciary duties. Jay argues that he never actually litigated the issue whether

Smith and Walz breached their fiduciary duties to Jay as directors of LSI.

[¶36.]       Issue preclusion, or collateral estoppel, is not appropriate to bar Jay’s

claims in this case. “Issue preclusion only bars ‘a point [that] was actually and

directly in issue in a former action and was judicially passed upon and determined

by a domestic court of competent jurisdiction.’” Robnik, 2010 S.D. 69, ¶ 18, 787

N.W.2d at 775 (emphasis added) (citing Sodak Distrib. Co. v. Wayne, 77 S.D. 496,

502, 93 N.W.2d 791, 794 (1958)). The issue whether Smith and Walz breached

fiduciary duties when they allegedly took actions to “go along with [Jack and Troy’s]

scheme” to force Jay out of the Link enterprises was not litigated as part of the

Wisconsin trial. Smith and Walz were not parties in the Wisconsin action, and

therefore the issue could not have been actually and directly in issue in that action.

Therefore, we conclude that Jay’s claims against Smith and Walz were not barred

by collateral estoppel.




                                         -18-
#25525, #25610

[¶37.]         LSI next argues that the claim preclusion effect of res judicata

prevents litigation of Jay’s alleged breach of fiduciary duty claims.

                The doctrine of res judicata serves as claim preclusion to
                prevent relitigation of an issue actually litigated or which could
                have been properly raised and determined in a prior action. For
                purposes of res judicata, a cause of action is comprised of the
                facts which give rise to, or establish, the right a party seeks to
                enforce. . . . [T]he test is a query into whether the wrong sought
                to be redressed is the same in both actions. Res judicata, which
                embodies the concepts of merger and bar, is therefore broader
                than the issue preclusion of collateral estoppel. Res judicata
                bars an attempt to relitigate a prior determined cause of action
                by the parties, or one of the parties in privity, to a party in the
                earlier suit.

Barnes v. Matzner, 2003 S.D. 42, ¶ 16, 661 N.W.2d 372, 377 (emphasis in original).

[¶38.]         Jay argues that res judicata, or claim preclusion, does not apply

because neither Smith nor Walz were named parties in the Wisconsin action. LSI

contends the Wisconsin court would have had personal jurisdiction over Smith and

Walz under Wisconsin’s long-arm statute. 10 We have previously stated that claim

preclusion not only “precludes relitigation of issues previously heard and resolved; it

also bars prosecution of claims that could have been raised in the earlier

proceeding, even though not actually raised.” Robnik, 2010 S.D. 69, ¶ 19, 787

N.W.2d at 775 (citing Lee v. Rapid City Area Sch. Dist., No. 51-4, 526 N.W.2d 738,




10.      Wisconsin’s long-arm statute recognizes personal jurisdiction over non-
         resident defendants “in any action claiming injury to person or property
         within or without this state arising out of an act or omission within this state
         by the defendant,” Wis. Stat. § 801.05(3), or “in any action claiming injury to
         person or property within this state arising out of an act or omission outside
         this state by the defendant, provided that at the time of the injury . . .
         solicitation or service activities were carried on within this state by or on
         behalf of the defendant[.]” Wis. Stat. § 801.05(4).

                                            -19-
#25525, #25610

740 (S.D. 1995)). Similarly, LSI argues that the doctrine of res judicata applies not

only to named parties but also to those who could have been sued as parties in an

earlier action as well. Black Hills Jewelry Mfg. Co. v. Felco Jewel Indus., Inc., 336

N.W.2d 153, 159 (S.D. 1983) (allowing a new defendant to affirmatively raise the

defense of res judicata to bar a plaintiff from reasserting issues the plaintiff had

previously litigated against another defendant).

[¶39.]        We agree with LSI. A party must have had a “full and fair

opportunity to litigate the issues in the prior proceeding” in order to invoke the

claim preclusive effect of res judicata. Robnik, 2010 S.D. 69, ¶ 20, 787 N.W.2d at

775 (citing People ex. rel. L.S., 2006 S.D. 76, ¶ 22, 721 N.W.2d 83, 90). Jay had a

full and fair opportunity to litigate the issue of breach of fiduciary duties by Smith

and Walz as LSI directors in the Wisconsin action. Jay could have sued them as

part of his counterclaim along with the other LSI directors. Jay argues that

jurisdiction in Wisconsin over Smith and Walz was uncertain. However, no attempt

was made to bring them in that action and Jay does not offer a credible explanation

as to why he did not sue them in Wisconsin. Nor does Jay offer an explanation as

to why he did not pursue the claims against Smith and Walz in the South Dakota

action. Other than filing the complaint, Jay took no steps regarding these claims

and made no requests of the circuit court. Thus, we affirm the circuit court’s

dismissal of the claims with prejudice because they are barred by res judicata.

[¶40.]       5.     Whether the circuit court erred in denying LSI’s
                    motion to vacate Jay’s award of accrued interest.

[¶41.]       The December 2, 2009 order that Jay appealed contained the award of

interest. In March 2010, the circuit court denied a motion filed by LSI under SDCL

                                          -20-
#25525, #25610

15-6-60(b)(2) and (b)(3) to set aside Jay’s award of accrued interest in the December

2009 order based on newly discovered evidence and fraud, misrepresentation, or

other misconduct by Jay. The circuit court denied the motion without prejudice.

[¶42.]         Neither party raised the question of the circuit court’s jurisdiction to

entertain the motion that is now on appeal to this Court. Although the jurisdiction

of the circuit court to address the motion is questionable, we do not reach the

issue. 11 The circuit court’s language from the order denying the motion to vacate

the award of interest clearly demonstrates the court’s reluctance to rule while this

appeal was pending. The order denying the motion provides LSI “with leave to

resubmit said motion following disposition of the appeal.” The circuit court’s

comments during the hearing on this issue also clearly illustrate the court’s

reluctance to rule during the pendency of this appeal:




11.      In Menno State Bank v. City of Menno, 297 N.W.2d 460 (S.D. 1980), the issue
         before this Court was “whether SDCL 15-6-60(b) contemplates a procedure
         whereby a motion to vacate a judgment may be entertained by a trial court
         during the pendency of an appeal.” Id. at 461. This Court adopted the Eighth
         Circuit Court of Appeals’ rule:

                [I]n such a situation the district court has jurisdiction to
                consider the motion and if it finds the motion to be without
                merit to enter an order denying the motion from which order an
                appeal may be taken. . . . If, on the other hand, the [circuit]
                court decides that the motion should be granted, counsel for the
                movant should request the [Supreme Court] remand the case so
                that a proper order can be entered.

         Id. (citing Pioneer Ins. Co. v. Gelt, 558 F.2d 1303, 1312 (8th Cir. 1977)). We
         do not address whether Menno State Bank applies in this case because the
         circuit court here did not make a ruling on the merits of LSI’s motion. Even
         if it had ruled favorably on LSI’s motion, this Court received no remand
         request.

                                           -21-
#25525, #25610

             What I’m going to do is I’m going to deny the motion for the
             moment. Once the Supreme Court rules, we’ll have an
             opportunity – you will have an opportunity to raise it again.
             And at that time, I think I will have more options available. I
             don’t know if Jay has violated SDCL 47-1A-1434 or not, but if he
             has, I have certain options available there also. But at this
             point in time, I’m not going to make that decision because I
             think I’ll have a better opportunity to do that once we know
             what the Supreme Court says.

While denying the motion, the circuit court’s decision essentially defers ruling on

the issue until after the appeal has run its course.

[¶43.]       SDCL 15-26A-3 limits our appellate jurisdiction by allowing appeals

only from a final order or judgment. Jacquot v. Rozum, 2010 S.D. 84, ¶ 12, 790

N.W.2d 498, 502. We have recognized the United States Supreme Court’s standard

that generally a final decision is “one which ends the litigation on the merits and

leaves nothing for the court to do but execute the judgment.” Midcom, Inc. v.

Oehlerking, 2006 S.D. 87, ¶ 15, 722 N.W.2d 722, 726 (citing Budinich v. Becton

Dickinson & Co., 486 U.S. 196, 199, 108 S.Ct. 1717, 1720, 100 L.Ed.2d 178 (1988)).

The circuit court did not enter a final order from LSI’s motion to vacate because it

was denied without prejudice. Nor did the circuit court consider the merits of LSI’s

motion. It made clear it was waiting for the decision from the initial appeal to be

released before making a determination on LSI’s motion. Therefore, whether the

circuit court had jurisdiction or not, it did not enter a final order. Accordingly, we

do not address the merits of LSI’s argument on appeal.

                                   CONCLUSION

[¶44.]       We affirm the circuit court on the valuation of Jay’s shares, the order

to pay Jay the fair value of his shares in monthly installments over five years, and


                                          -22-
#25525, #25610

the dismissal of Jay’s breach of fiduciary duty claims. We reverse on the issue of

security and remand for the circuit court to enter findings. Finally, we remand for

the circuit court to consider LSI’s motion to vacate the award of accrued interest on

the merits.

[¶45.]        KONENKAMP, ZINTER, MEIERHENRY, and SEVERSON, Justices,

concur.




                                         -23-